Judgment, Supreme Court, Bronx County (George Covington, J.), rendered October 26, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 9 to 18 years, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentence to concurrent terms of 6½ to 13 years, and otherwise affirmed.
The trial court properly sustained objections to collateral, irrelevant and potentially confusing questions posed by defendant on cross-examination of the police chemist (Delaware v Van Arsdall, 475 US 673, 679; People v Schwartzman, 24 NY2d 241, 244, cert denied 396 US 846).
Defendant was properly tried in absentia (People v Parker, 57 NY2d 136).
We find the sentence to be excessive to the extent indicated. Concur—Milonas, J. P., Ellerin, Nardelli, Williams and Mazzarelli, JJ.